983 F.2d 1074
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Judith WOLFF and Judith Christianne Rea1,Plaintiff/Appellant,v.Francis W. FARIS, et al., Defendants/Appellees.
No. 91-2335.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 14, 1992.*Decided Dec. 23, 1992.

Before FLAUM, MANION and KANNE, Circuit Judges.

ORDER

1
The appellants claim that various defendants violated their rights during a child custody fight.  42 U.S.C. § 1983.   Although both their notice of appeal and brief are unclear, we interpret the appellants to primarily contest two orders:  a summary judgment order of January 31, 19912 and an order denying reconsideration of May 17, 1991.   To the extent that the appellants challenge these orders, we affirm for the reasons stated by the district court.


2
The appellants, however, raise two issues that were not addressed by either the May 17, 1991 order or the January 31, 1991 order.   They argue, first, that the district court erroneously dismissed clams against several state judges.   We agree with the district court that these judges are protected by the doctrine of judicial immunity.   See Forrester v. White, 484 U.S. 219 (1988).   They possess absolute immunity from suit for all actions taken in their judicial capacities, including their decisions while presiding over this custody case.   Id. at 227.   The appellants also accuse district court judge Hart of bias, but we find absolutely no evidence of misconduct either in the record or in the district court order of January 31, 1991.   Our decision to adopt that order demonstrates our certainty about its propriety.


3
We AFFIRM the district court.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   Appellant has filed a statement requesting oral argument.   After considering that statement, we conclude that oral argument is unnecessary, so this appeal is submitted for decision on the briefs and record


1
 A third appellant, Samantha Croson, is also named in the notice of appeal.   We do not consider Samantha a party to this appeal because she was dismissed by Judge Hart and the appellants never argue that the dismissal was improper


2
 In their brief, the appellants raise claims against Peterson, Straus, Wheaton, Robin Croson, Runge, Holguin and several judicial defendants.   The claims against these defendants, except for the judges, are discussed in the January 31, 1991 summary judgment order